DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Application No. JP-2019-135861, filed on 24 July 2019. 

Examiner’s Comments
3.	Claims 11-12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and are able to overcome the current 35 U.S.C. 101 rejection below.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5	Claims 2-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims fail to recite any hardware. The claimed functional parts in claims 1 and 2: “acquirer”, “receiver”, “outputter”, and “reserver” (claim 2) appear to be software parts of a matchmaking server (see par [0084]). However, the claims are silent with respect to a hardware 
6.	Claims 2-15 are rejected under 35 U.S.C. 101 thru their dependency to Claim 1. 


Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	In this case, Claim 17 currently recites:  an information processing system, comprising: “acquisition means for acquiring…”, “reception means for receiving…”, and, an “output means for outputting…” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-2, 5-7, 9-10, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuang (US 2020/0294161 A1) (hereinafter as Kuang).

Regarding Claim 1. Kuang teaches an information processing system (200) comprising: 
an acquirer (101 of 202) that acquires, from a user, information related to invitation of persons who share a specific purpose (The restaurant table sharing invitation unit 101 allows a user to create an invitation to invite one or many guests or invitees, who may not know each other, to go out to a restaurant, and to sit at a table or in a private room for dinner, lunch or breakfast. The user can select or indicate the maximum number of seats at the table, one or many styles of the dinner, lunch or breakfast, guests' characteristics and set up his own characteristics or other parameters for the invitation, pars [0042-0044]);

an outputter (107 of 202) that outputs information on a candidate place to be used by the user and an accepter who accepts the invitation (the publishing and dispatching unit 107 publishes and dispatches the invitation to one or many targeted guests, whose characteristics match the user's selected or requested characteristics, for instance, the restaurant table sharing invitation unit 101 allows a user to create an invitation to invite one or many guests or invitees, who may not know each other, to go out to a restaurant, the restaurant selection is based on matching an indicated criteria, par [0042]).

Regarding Claim 2. Kuang further teaches the information processing system according to Claim 1, further comprising a reserver (109 of 202) that makes a reservation for the place based on the information on the place that is output by the outputter (the reservation unit 109, based on the acceptance of the guests, makes a reservation in the selected restaurant, par [0042]).

Regarding Claim 5. Kuang teaches the information processing system according to Claim 1, wherein the outputter outputs the information on the place depending on the specific purpose (the publishing and dispatching unit 107 publishes and dispatches the invitation to one or many targeted guests, whose characteristics match the user's selected or requested characteristics, for instance, the restaurant table sharing invitation unit 101 allows a user to create an invitation to invite one or many guests or invitees, who may not know each other, to go out to a restaurant, the restaurant selection is based on matching an indicated criteria, par [0042]).



Regarding Claim 7. Kuang further teaches the information processing system according to Claim 1, wherein the outputter outputs the information on the place depending on a relationship between the user and the accepter (For example, Applebee's 2 for $20 allows you to get two salads or an appetizer, as well as two main meals with sides.  People come to these events and meet people who have a shared love of food, abstract, par [0042] and the styles can be sports, a romantic dating or a professional lunch. The guests' characteristics selecting unit 106 allows the user to select or input one or many characteristics for the user expected guests and set up his own characteristics or other parameters and dispatching the invitation to one or many targeted guests, whose characteristics match the user's selected or requested characteristics, par [0042]).

Regarding Claim 9. Kuang further teaches the information processing system according to Claim 7, wherein the relationship between the user and the accepter is a difference in sex between the user and the accepter (the characteristics or parameters can be gender, par [0042]).



Regarding Claim 13. Kuang further teaches the information processing system according to Claim 1, wherein the outputter outputs information on a candidate time frame for use of the place together with the information on the place (The restaurant selecting unit 103 allows the user to select or propose one or many restaurants, and date and time of dining, par [0042]).

Regarding Claim 14. Kuang further teaches the the information processing system according to Claim 13, wherein the outputter outputs the information on the time frame depending on the specific purpose (The restaurant selecting unit 103 allows the user to select or propose one or many restaurants, and date and time of dining, par [0042]).

Regarding Claim 16, this non-transitory computer readable medium claim comprises limitations(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable.  As per the claimed non-transitory computer readable medium, Kuang does not explicitly recite a storage or memory. However, Examiner is hereby taken official notice in that the units may be stored and the information from the units may be retrieved from a memory such as a non-transitory computer readable medium claim as claimed which is well-understood to be a conventional and routine activity (see MPEP § 2106.07(a) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). 



acquisition means (101 of 202) for acquiring, from a user, information related to invitation of persons who share a specific purpose (The restaurant table sharing invitation unit 101 allows a user to create an invitation to invite one or many guests or invitees, who may not know each other, to go out to a restaurant, and to sit at a table or in a private room for dinner, lunch or breakfast. The user can select or indicate the maximum number of seats at the table, one or many styles of the dinner, lunch or breakfast, guests' characteristics and set up his own characteristics or other parameters for the invitation, pars [0042-0044]);
reception means (108 of 202) for receiving a response for acceptance of the invitation (the accept unit 108 allows the guests that meet the indicated criteria to view and accept the invitation, pars [0042] and [0044]); and 
output means (107 of 202) for outputting information on a candidate place to be used by the user and an accepter who accepts the invitation(the publishing and dispatching unit 107 publishes and dispatches the invitation to one or many targeted guests, whose characteristics match the user's selected or requested characteristics, for instance, the restaurant table sharing invitation unit 101 allows a user to create an invitation to invite one or many guests or invitees, who may not know each other, to go out to a restaurant, the restaurant selection is based on matching an indicated criteria, par [0042]).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang in further view of Friedman et al. (US 2015/0054616 A1) (hereinafer as Friedman).

Regarding Claim 3. Kuang teaches the information processing system according to Claim 2 as discussed above.
Kuang does not explicitly teach wherein the reserver vests the user and the accepter with authority to enter the place secured by the reservation.
However, Friedman in a similar field of endeavor discloses a system and method for entrance control to secured premises including wherein the reserver vests the user and the accepter with authority to enter the place secured by the reservation (issuing an invitation to the 
invitee; the invitation comprising a graphical code; receiving at the control center a confirmation of invitation; directing a visitor at the secured premises to present identification information to an optical unit located at or proximal to a gateway to the secured premises; analyzing the identification information to verify visitor's authorization to enter the secured premises; and
 issuing a door-open authorization signal upon successful identification of invitee, pars [0013] and [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Friedman in Kuang to provide entrance control. One of ordinary skill in the art at the invention was made to combine the teachings of Kuang/ Friedman to screen invitees. 

Regarding Claim 4. Kuang/Friedman further teaches the information processing system according to Claim 3, wherein, if a number of accepters exceeds a predetermined number, the reserver vests the authority in the predetermined number of accepters determined through a predetermined procedure (The table size selecting unit 104 allows the user to select or indicate the maximum number of seats at the table, if the user selects the maximum number of seats is 6, he expects 6 people, including the guests and the user, will go out to eat together, par [0042]).

16.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang and in further view of Akutagawa et al.  US 2015/0248651 A1 (hereinafter as Akutagawa).

Regarding Claim 8. Kuang teaches the information processing system according to Claim 7 above.
Kuang does not explicitly teach wherein the relationship between the user and the accepter is a number of times the user and the accepter met previously.
However, Akutagawa in a similar field of endeavor discloses a social networking event planning system including wherein the relationship between the user and the accepter is a number of times the user and the accepter met previously (if User A and User B check in at five of the same places, then they are recommended to become contacts and/or meet at one of those locations or a similar location they have not been to yet. Also in another example, User A inputs "restaurant in Mountain View Friday night." Tabs (or any other input mechanism) are displayed for User A to select Contacts B, C and D. Contacts B, C and D are displayed because they have previously gone to dinner with User A, they do not currently have plans for Friday night, and there is no indication they will be out of town, pars [0131] and  [0147]).


Regarding Claim 15. Kuang teaches the information processing system according to Claim 13 above.
Kuang does not explicitly teach wherein the outputter outputs the information on the time frame depending on a relationship between the user and the accepter.
However, Akutagawa in a similar field of endeavor discloses a social networking event planning system including wherein the outputter outputs the information on the time frame depending on a relationship between the user and the accepter (patterns such as activity patterns or food patterns that the user is aware of or unaware of are used to generate a recommendation, par [0076]. The user opens a recommendation for a restaurant, and a timer begins ticking until the time limit is up, and the recommendation is deleted. By presenting users with a timed recommendation, they are required to make a quick decision without dithering. The amount of time begins when a last member of a group receives and/or opens/views a recommendation. For example, a recommendation is sent to 5 social networking contacts, and the first 4 contacts view the recommendation at 4 pm, but the fifth contact does not view the recommendation until 4:30 pm, so the timer does not start counting until 4:30 pm, par [0197]. It is well understood that social networking are based on relationships established between two users (e.g., inviter and acceptor). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Akutagawa in Kuang to use previously meetings between users. One of . 

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	A) Emejulu et al. (US 2017/0116579 A1) discloses techniques for improving the ability of an invitee to fully participate in a meeting.
	B) Chang (US 2015/0193819 A1) discloses targeting content to a meeting location.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630. The examiner can normally be reached Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANTHONY MEJIA/               Primary Examiner, Art Unit 2451